DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 11-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A) .
In regards to claim 1, Azusazawa discloses for claim 1, the stator of a rotary electrical machine (figure 1), comprising of a plurality of stator pieces (6, figure 2) arranged in a annular shape, the stator pieces each having a core (9, figure 2), a winding body (2, figure 1), an insulating sheet (20, figures 6- 8)  insulated from the iron core (9, figure 2) and the coil body 
the core is formed by stacking a plurality of sheet materials in an axial direction (paragraph 24) of a rotary shaft (Y direction, figure 1) of the rotating electrical machine, has a back yoke portion (11, figure 4) and a tooth portion (12, figure 6), 
the back yoke portion forms an outer circumferential part of the stator and has first brim portions (11a, figure 6) protruding in a circumferential direction, 
the tooth portion (12) protrudes inward in a radial direction from the back yoke portion and has, at an end on an inner side in the radial direction, second brim portions (13a, figure 6, paragraph 25) protruding in the circumferential direction,
the insulation sheets (20, figures 6- 8) are mounted to the side surfaces of the tooth portion (paragraph 30, figure 6, 8),Patent Attorney Docket No.  
the insulation resin portion (40, figures 4, 6) covers both end surfaces in the axial direction of the tooth portion, the first inner circumferential surfaces of the first brim portions, and second outer circumferential surfaces on an outer side in the radial direction of the second brim portions, and is molded integrally with the tooth portion, the back yoke portion, and the insulation sheets (paragraph 49, figures 5-6),
The winding body (figures 1-3) is formed by winding a wire (2, figure 2) around the tooth portion (12, figure 6) with the insulation sheets (20, figures 6- 8) and the insulation resin portion (40, figures 7, 9-10) interposed therebetween.
Azusazawa does not teach a stator piece where in a cross section perpendicular to the rotary shaft of the rotating electrical machine with a virtual plane defined as a plane that passes 

    PNG
    media_image1.png
    481
    560
    media_image1.png
    Greyscale

Akita discloses the stator piece with a cross section perpendicular to the rotary shaft of the rotating electrical machine (figure 1), with a virtual plane defined as a plane that passes through end points on an inner side in the radial direction of circumferential-direction end surfaces of the first brim portions (114, figure 1) of the back yoke portion (11, figure 1) and is perpendicular to side surfaces on both sides in the circumferential direction of the tooth portion (11b, figure 1)  first inner circumferential surfaces (11a, figure 1)  on an inner side in the 
An insulation resin portion of the insulation sheets are located at undercut portions formed between the virtual plane and the first inner circumferential surfaces (paragraphs 35-36, figures 1-2 11).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Hiroyuki to design a stator piece with an undercut that would increase volume space to allow additional windings for the stator. 

    PNG
    media_image2.png
    488
    559
    media_image2.png
    Greyscale

Regarding claim 2, dependent on claim 1, Azusazawa, in view of Akita discloses the stator of the rotary electrical machine (figure 1) wherein each first brim portion of the back yoke portion (11a, figure 6) is formed such that a width thereof in the radial direction other than the circumferential-direction end surface of the first brim portion is equal to or greater 
Regarding claims 3 and 12, Azusazawa in view of Akita discloses the stator of the rotating electrical machine (figure 1) according to claims 1 and 2, respectively, wherein each insulation sheet (20, figure 6) is mounted so as to extend and cover a part of the second outer circumferential surface of the second brim portion (13a, figure 6) of the tooth portion (12, figure 6) from the side surface of the tooth portion (20c, figures 8, 10).

    PNG
    media_image3.png
    658
    678
    media_image3.png
    Greyscale

Regarding claims 6 and 18, dependent on claim 1, Azusazawa, in view of Akita discloses the stator of the rotating electrical machine (figure 1), according to claims 1 and 2, wherein a length in the axial direction of each insulation sheet (20, figures 6-8) is greater than a length in the axial direction of the core (9, figure 5).
Regarding claims 8 and 20, dependent on claim 1, Azusazawa, in view of Akita discloses the stator of the rotating electrical machine (figure 1), according to claims 1 and 2,  according to 
Regarding claim 9, dependent on claim 1, Azusazawa, in view of Akita discloses the stator of the rotating electrical machine wherein a melted-solidified layer is formed (paragraph 51) at an interface between each insulation sheet (20, figures 6-8) and the insulation resin portion (40, figures 4, 6).
Regarding claim 11, Azusazawa in view of Akita discloses the stator of the rotating electrical machine (figure 1) comprising a stacking the sheet materials in the axial direction (paragraph 24, figure 9) to form the core (9, figure 2); mounting the insulation sheets to the core; molding insulation resin integrally with the core and the insulation sheets (20, figures 6- 8)  to form the insulation resin portion (40; figure 4,6) and winding the wire (2, figure 2)  around the tooth portion (12, figure 6) to form the winding body (figures 1-3).
The process limitations “molding” in claim 11, do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985). 
The limitation “molding” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966.

s 4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A), as applied to claims 1-3 above, and further in view of Kamijo (JP 2015223064 A).
Regarding claims 4, and 13-14, Azusazawa in view of Akita discloses the stator of the rotating electrical machine (figure 1), according to claims 1-3, respectively, wherein the first inner circumferential surface of each first brim portion (11a, figure 6) and the corresponding side surface of the tooth portion (20c, figures 8, 10), and each insulation sheet (20, figures 6-8)  is mounted so as to extend and cover a part of the connection surface from the side surface of the tooth portion. 
PatentAttorney Docket No. \Page 5 Azusazawa in view of Akita does not teach the stator piece having the back yoke portion having a connecting surface.
Kamijo discloses a back yoke portion (2, figure 2) has a connection surface (8, figure 2) connecting the first inner circumferential surface of each first brim portion and the corresponding side surface of the tooth portion (3, figure 1, paragraph 18) and has an inter-phase insulation portion (figure 2) extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Kamijo to design a stator piece wherein the back yoke has a connection surface connecting the inner circumferential surface of each brim portion and each insulation sheet is mounted so as to extend and cover a part of the connection surface from the side surface of the tooth portion.to provide more volume for the insulation sheet to cover the stator piece.
s 5, 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A), as applied to claims 1-3 above, and further in view of Maeda (WO 2016208555 A1).
In regards to claims 5, 15-16 Azusazawa in view of Akita discloses the stator of the rotating electrical machine (figure 1), according to claims 1-3, respectively, wherein each insulation sheet (20, figures 6-8) covers the first inner circumferential surface of the first brim (11a, figure 6) portion from the side surface of the tooth portion (20c, figures 8, 10).
Azusazawa in view of Akita does not teach a stator piece has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface.

    PNG
    media_image4.png
    517
    624
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    562
    381
    media_image5.png
    Greyscale


Maeda discloses a stator of a rotating electrical machine wherein each insulation sheet covers the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Maeda to design a stator piece to include an inter-phase portion for expanded volume for coil windings and the insulation that would cover the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface to ensure the insulation piece provides insulation to that area.         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A), as applied to claims 1-2 above, and further in view of Yokota (WO 2014061101 A1). 
In regards to claims 7 and 19, Azusazawa in view of Akita discloses the stator of the rotating electrical machine (figure 1), according to claims 1-2, of discloses a stator of a rotating electrical machine, according to claims 1 and 2, wherein an insulation sheet (20, figures 6-8) covers the core of the stator.
Azusazawa in view of Akita does not teach the stator wherein insulation sheet is shorter than a length in the axial direction of the core (9, figure 2).
Yokota discloses a stator of an electrical rotary machine wherein the axial length of the insulation sheet (15, figure 9) is shorter than the axial length of the core (paragraphs 34, 38, figures 9-10).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita, as applied to claim 1 above, and further in view of Kobayashi (US 20140183984 A1).
In regards to claim 10, dependent on claim 1, Azusazawa discloses the stator of the rotating electrical machine comprising an insulating resin portion (40; figure 4,6) and an insulation sheet (20, figures 6- 8) that the insulation resin portion (40, figures 4, 6) covers both end surfaces in the axial direction of the tooth portion.
Azusazawa in view of Akita does not teach the thermal conductivity of the insulation sheet equal to or greater than a thermal conductivity of a material of the insulation resin portion.
Kobayashi (paragraph 48, figures 5) discloses a gap material (gap material, 19 made with high thermal conductive sheet) with a higher thermal conductivity than the resin (13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Kobayashi to design a stator to incorporate the insulation sheet that has a higher thermal conductivity than the resin portion to improve radiation performance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A) and Kamijo (JP 2015223064 A), as applied to claim 4, and further in view of Maeda (WO 2016208555 A1).
Regarding claim 17, Azusazawa in view of Akita and Kamijo, discloses the stator of the rotating electrical machine (Azusazawa, figure 1) according to claim 4, wherein an insulating sheet (Azusazawa, 20, figures 6-8) covers a part of the first inner circumferential surface of each first brim (11a, figure 6) to the corresponding side surface of the tooth portion (Azusazawa, 20c, figures 8, 10), the back yoke portion (Kamijo, 2, figure 2)  has a connection surface (Kamijo, 8, figure 2) connecting the first inner circumferential surface of each first brim portion and the corresponding side surface of the tooth portion, (Kamijo, 3, figure 1, paragraph 18) and each insulation sheet (Azusazawa, 20, figures 6-8)   is mounted so as to extend and cover a part of the connection surface (Kamijo, 8, figure 2) from the surface from the side surface of the tooth portion (Azusazawa, 20c, figures 8, 10).PatentAttorney Docket No. \Page 5
Azusazawa in view of Akita and Kamijo does not teach a stator piece has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface.
Maeda discloses a stator of the rotating electrical machine wherein each insulation sheet covers the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Akita and Kamijo  further in view of Maeda to design a stator piece wherein the back yoke has a connecting surface  with the first inner circumferential brim portion as well as include an inter-phase portion for expanded volume for coil windings and the insulation that would cover the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface to ensure the insulation piece provides insulation to that area.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K CHO whose telephone number is (571)272-3341. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY K CHO/Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837